internal_revenue_service number release date index number 468b --------------------------------- ------------------------------------------- ------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------- telephone number --------------------- refer reply to cc ita b07 plr-103890-09 date july legend x trust y z court date a state p --------------------------------------------------------------------- ---------------------------------------------------------------------- ------------- ---------------------------------------------------------------------- -------------------------------- ------------- ---------------------------------------------------------------------- ------------- -------------------------- ------------- dear ----------------- this responds to your letter requesting certain rulings concerning the application of various sections of the internal_revenue_code to transfers made by x to trust by letter dated date trust joined your request for these rulings facts x and its subsidiaries are engaged in the trade_or_business of y x has been named as a defendant in numerous actions involving personal injury or death claims caused by exposure to z-containing products for which x its predecessors successors and assigns has legal liability x uses an accrual_method of accounting for federal_income_tax purposes x emerged from a chapter bankruptcy proceeding pursuant to a confirmation order issued by court dated date a the confirmation order inter alia confirmed a plan_of_reorganization and approved the creation of the trust the plan provides that the plr-103890-09 court retains jurisdiction over any matter arising under or related to the plan including the trust the purpose of trust was to resolve or satisfy present and future z-related personal injury claims brought against x pursuant to a permanent channeling injunction the sole recourse of a holder of a z-related personal injury claim against x was permanently channeled to trust and such holder would not have any further recourse against x or certain other specified parties trust was created on date a x represents that trust is a_trust under the law of state p the plan provided that trust was to be funded by the transfer of the equity of x other assets of x such as insurance proceeds and future payments to be funded by the operations of the business of x the plan defined these future payments as excess cash in general the plan defined excess cash as the earnings_of x reduced by certain amounts law and analysis status as qualified_settlement_fund the first requested ruling is that the trust is a qualified_settlement_fund under sec_1_468b-1 for federal_income_tax purposes sec_468b of the code provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax sec_1_468b-1 through 468b-5 of the regulations provide guidance regarding qualified settlement funds sec_1_468b-1 provides that a qualified_settlement_fund is a fund account or trust that satisfies all three requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an order of or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continued jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons based on the facts presented and representations made the three requirements of sec_1_468b-1 are satisfied and as such the trust is a qualified_settlement_fund for plr-103890-09 federal_income_tax purposes first the trust has been approved pursuant to an order of the court dated date a and the court retains jurisdiction over the trust during the trust’s complete administration see sec_1_468b-1 second the trust was established to resolve or satisfy claims brought against x for damages allegedly sustained as a result of exposure to z see sec_1_468b-1 third it is represented that the trust is a_trust under the law of state p see sec_1_468b-1 modified gross_income the second requested ruling is that excess cash transferred by or on behalf of x to the trust is excluded from the trust’s modified gross_income sec_1_468b-2 provides that the modified gross_income of a qualified_settlement_fund is its gross_income as defined in sec_61 computed with certain modifications under sec_1 468b- b amounts transferred to the qualified_settlement_fund by or on behalf of a transferor to resolve or satisfy a liability for which the fund is established are excluded from the modified gross_income of the fund however dividends on stock of a transferor or a related_person are not excluded from modified gross_income sec_301 provides that a distribution_of_property made by a corporation to a shareholder with respect to its stock shall be treated as a dividend to the extent of its current or accumulated_earnings_and_profits sec_1_301-1 provides that sec_301 is not applicable to an amount_paid by a corporation to a shareholder unless the amount is paid to the shareholder in his capacity as such based on the facts presented and representation made excess cash transferred by or on behalf of x to the trust is transferred to resolve or satisfy the liabilities for which the trust is established ie x’s z-related liabilities as such excess cash transferred by or on behalf of x to the trust is not a distribution by x with respect to stock within the meaning of sec_301 accordingly pursuant to sec_1_468b-2 excess cash transferred by or on behalf of x to the trust is excluded from the trust’s modified gross_income x’s deductions for transfers to the trust the third requested ruling is that to the extent the requirements of sec_162 and sec_461 are otherwise met x may deduct the amount of excess cash transferred to the trust in the taxable_year or years of the transfers sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business payments made in settlement of a lawsuit or potential lawsuits are generally deductible under sec_162 if the acts that gave rise to the litigation were performed in the ordinary course of the taxpayer’s business see 372_us_39 revrul_80_211 1980_2_cb_57 even though a particular taxpayer may incur an expense only plr-103890-09 once in the lifetime of its business the expense may qualify as ordinary and necessary if it is appropriate and helpful in carrying on that business is commonly and frequently incurred in the type of business conducted by the taxpayer and is not a capital_expenditure 383_us_687 308_us_488 sec_461 provides that a deduction shall be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to the item occurs sec_1_468b-1 provides that a transferor is a person that transfers or on behalf of whom an insurer or other person transfers money or property to a qualified_settlement_fund to resolve or satisfy claims described in sec_1_468b-1 against that person sec_1_468b-3 provides that except as otherwise provided in that section for purposes of sec_461 economic_performance occurs with respect to a liability described in sec_1_468b-1 determined with regard to sec_1_468b-1 and g to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability however sec_1_468b-1 provides that economic_performance does not occur with respect to transfers to a qualified_settlement_fund for non-allowable claims sec_1_468b-3 provides that no deduction is allowed to a transferor for a transfer to a qualified_settlement_fund to the extent the transferred amounts represent amounts received from the settlement of an insurance claim and are excludable from gross_income under sec_1_468b-3 economic_performance occurs in the taxable_year or years in which x transfers excess cash to the trust to the extent that the transfers are allocable to liabilities described in sec_1_468b-1 to the extent x transfers excess cash to the trust x’s liability is fixed and determinable with reasonable accuracy no later than the time when x makes such transfers finally x’s liability arose from the conduct of its business and therefore represents an expense deductible under sec_162 accordingly based on the facts presented and representations made x may deduct plr-103890-09 under sec_162 the amount of excess cash transferred to the trust in the taxable_year or years of the transfers but only to the extent that i the transfers are allocable to liabilities described in sec_1_468b-1 and ii the transferred amounts do not represent amounts received from the settlement of an insurance claim which is excludable from x’s gross_income except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely martin scully jr senior counsel branch income_tax accounting cc
